Citation Nr: 1622910	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1968 to April 1970.  He is the recipient of a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision, which granted service connection for PTSD and awarded a 30 percent disability rating, effective August 10, 2004.  The Veteran the assigned rating; in a July 2009 decision, the Board denied an increased rating.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court vacated the Board's decision and remanded the case.  Following a September 2011 remand by the Board, in January 2016, the RO granted a 50 percent disability rating for PTSD, effective August 10, 2004.  As this did not represent a full grant of the benefit sought, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claims. 

In a February 2016 statement to VA from his attorney, the Veteran indicated that his PTSD symptoms had worsened since his last psychiatric examination, in February 2012.  The statement also indicated that since it had been four years since the Veteran's last PTSD examination, a more contemporary examination would be necessary in order to fully evaluate his PTSD symptoms.  The Board agrees.

In addition, the AOJ should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file, dated from January 2016 to the present.

During the course of this appeal, the Veteran raised the claim of entitlement to a TDIU in submitting a VA Form 21-8940 in February 2016.  As this was raised in the context of an increased rating claim, it is part of the appeal that has been perfected to the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the RO should development and adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that have not yet been associated with the claims file, to specifically include all psychiatric treatment records dated after January 2016.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.

3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




